DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 21 March 2022 has been entered.  
Applicant’s amendments have provided new grounds for a Drawing Objection.  
Applicant’s amendments have overcome the Claim Objections.  The Claim Objections are withdrawn.
Applicant’s amendments have overcome the 35 USC 112(f) interpretation for the “control unit.”
Applicant’s amendments to the Claims have overcome the nonstatuatory Double Patenting Rejection.  The Double Patenting Rejection is withdrawn.  
Applicant’s amendments have overcome the previous 35 USC 112(a) rejection.  However, Applicant’s amendments have provided new grounds for a 35 USC 112(a) rejection.
Applicant’s amendments have overcome the previous 35 USC 112(b) rejections.  However, Applicant’s amendments have provided new grounds for 35 USC 112(b) rejections.  
Applicant’s arguments, see section on pages 12-16, with respect to the rejection of claims based on the prior art have been fully considered.  An updated search was conducted based on the Applicant’s amendments.  An additional reference was found, which teaches the amended portion of the claims.  Therefore, the grounds for rejection under 35 USC § 102 still remain. 
Status of the Claims
In the amendment dated 21 March 2022, the status of the claims is as follows: Claims 16-29 and 33 are amended.
Claims 16-35 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitation from claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“A method for additively manufacturing a three-dimensional object by a successive layerwise selective irradiation and a consolidation of build material layers, each build material layer of the build material layers comprises an irradiation area for the irradiation and the consolidation of a build material by an energy beam, the irradiation area being irradiated based on a main irradiation pattern for consolidating the irradiation area, the main irradiation pattern comprising a plurality of irradiation pattern elements being separately irradiatable or irradiated with the energy beam, the method comprising: irradiating in both a main irradiation step and an additional irradiation step at least one irradiation pattern element of the plurality of irradiation pattern elements for the irradiation area of the build material layer; inputting an amount of energy into the at least one irradiation pattern element in the main irradiation step; and inputting an amount of energy into the at least one irradiation pattern element in the additional irradiation step, the amount of energy input in the additional irradiation step differing from the amount of energy input in the main irradiation step; wherein the irradiating in both the main irradiation step and the additional irradiation step the at least one irradiation pattern element, provides overlapping irradiation to the at least one irradiation pattern element.”

Claim 1 requires the same “the at least one irradiation pattern element” for both the main irradiation step (IPE) and the additional irradiation step (IPE’).  However, the drawings do not show the IPE and IPE’ sharing the same irradiation pattern element.  Figure 4 shows an additional irradiation pattern element (IPE’) in a vertical orientation over a larger shape than that showed for the main irradiation patterns (IPE) shown in figs. 2-3, 5, and 7.  Additionally, fig. 6 shows a IPE’ in a vertical orientation but over a smaller shape in comparison to the IPE shown in figs. 2-3, 5, and 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “build material application unit” in claims 30 and 35.
The generic placeholder is “build material application unit” and the functional language attributed to the build material application unit includes “configured to apply an amount of the build material in a build plane for the selective irradiation and the consolidation of the build material to generate the build material layer” (claim 30) and “configured to apply the build material to a build plane for generation of the build material layer, the build material applied to the build plane as a ceramic powder, a polymer powder, or a metal powder.”
Structure from the Specification that is “read into the claims” to support the claimed functional language includes the following:
“blade-like re-coating element” (page 12 of the Specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 16 recites the following:
“A method for additively manufacturing a three-dimensional object by a successive layerwise selective irradiation and a consolidation of build material layers, each build material layer of the build material layers comprises an irradiation area for the irradiation and the consolidation of a build material by an energy beam, the irradiation area being irradiated based on a main irradiation pattern for consolidating the irradiation area, the main irradiation pattern comprising a plurality of irradiation pattern elements being separately irradiatable or irradiated with the energy beam, the method comprising: irradiating in both a main irradiation step and an additional irradiation step at least one irradiation pattern element of the plurality of irradiation pattern elements for the irradiation area of the build material layer; inputting an amount of energy into the at least one irradiation pattern element in the main irradiation step; and inputting an amount of energy into the at least one irradiation pattern element in the additional irradiation step, the amount of energy input in the additional irradiation step differing from the amount of energy input in the main irradiation step; wherein the irradiating in both the main irradiation step and the additional irradiation step the at least one irradiation pattern element, provides overlapping irradiation to the at least one irradiation pattern element.”
The Specification discloses that “each irradiation pattern element has a specific shape, dimensions and orientation” (page 3).  Thus, claim 16 is interpreted such that “the at least one irradiation pattern element” shared between the main irradiation step and the additional irradiation step has the same “specific shape, dimensions, and orientation,” i.e. the geometrical relationship of the scanning pattern is the same in the two steps.
The Specification fails to disclose how the amount of energy differs between the main irradiation step and the additional irradiation step, when the main irradiation step and the additional irradiation step have the same irradiation pattern element.  The Specification also fails to disclose how an overlap takes place, when the main irradiation step and the additional irradiation step have the same irradiation pattern element.  The Specification discloses the following on page 6:
“A respective energy beam parameter may be or comprise at least one of: the intensity or power of the energy beam, the intensity profile of the energy beam, the (cross-sectional) shape of the energy beam, the focal size or spot size of the energy beam, the focal position or spot position of the energy beam, the energy beam path according to which the energy beam is moved across an irradiation area, the speed with which the energy beam is moved along a respective energy beam path across an irradiation area, the geometrical relationship between respective energy beam paths, particularly the relative orientation of respective energy beam paths, the distance between respective energy beam paths, the degree of overlap of respective energy beam paths, etc.”

The examiner recognizes that changing any of the above parameters emphasized above may cause the energy to change between the main irradiation step and the additional irradiation step without changing the geometry of the irradiation pattern element (as required in claim 16).  However, the Specification does not describe how to implement these parameter changes.  Changing the intensity, beam profile, focal size or position, or scanning velocity is not mentioned anywhere else in the Specification.  
Meanwhile, the Specification discloses how fig. 4 provides an overlap (page 17), but fig. 4 shows an IPE’, which scans a larger area than any of IPEs that are shown.  There is no mention in the Specification of how the overlap takes place when the scanning patterns are geometrically the same.  
In this case, based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing. This new rejection has been added based on the amended portion of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the following:
“A method for additively manufacturing a three-dimensional object by a successive layerwise selective irradiation and a consolidation of build material layers, each build material layer of the build material layers comprises an irradiation area for the irradiation and the consolidation of a build material by an energy beam, the irradiation area being irradiated based on a main irradiation pattern for consolidating the irradiation area, the main irradiation pattern comprising a plurality of irradiation pattern elements being separately irradiatable or irradiated with the energy beam, the method comprising: irradiating in both a main irradiation step and an additional irradiation step at least one irradiation pattern element of the plurality of irradiation pattern elements for the irradiation area of the build material layer; inputting an amount of energy into the at least one irradiation pattern element in the main irradiation step; and inputting an amount of energy into the at least one irradiation pattern element in the additional irradiation step, the amount of energy input in the additional irradiation step differing from the amount of energy input in the main irradiation step; wherein the irradiating in both the main irradiation step and the additional irradiation step the at least one irradiation pattern element, provides overlapping irradiation to the at least one irradiation pattern element.”

However, it is unclear what causes the energy to change between the main irradiation step and the additional irradiation step.  Further, the Applicant' s Specification has not provided a quantifiable means for ascertaining when “the amount of energy input in the additional irradiation step” is “differing from the amount of energy input in the main irradiation step.”  This ambiguity renders the claim indefinite.  Since there is no way of determining what causes the energy to differ between the additional irradiation step and the main irradiation step, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.  This new rejection has been added based on the amended portion of the claim.
	Claim 21 recites “wherein the irradiation in the additional irradiation step, irradiates an area larger or an area smaller than an area of the at least one irradiation pattern element.”  However, it is unclear how the irradiation pattern element in the additional irradiation step irradiates a larger area, when there is no mention of changing the shape of “the at least one irradiation pattern element.”  Additionally, it is unclear if “an area of the at least one irradiation pattern element” is the same “irradiation area” recited in claim 16 or an altogether different area.  For the purpose of the examination, “an area of the at least one irradiation pattern element” will be interpreted as a different area than the “irradiation area” of claim 16.  Additionally, since there is no way of determining what causes the scanning area to be larger of smaller in the additional irradiation step, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.  This new rejection has been added based on the amended portion of the claim.
	Claim 23 recites “wherein a shape of the additional irradiation pattern element of the additional irradiation pattern is the same as a shape of the at least one irradiation pattern element of the main irradiation pattern, or the shape of the additional irradiation pattern element of the additional irradiation pattern is different from the shape of the at least one irradiation pattern element of the main irradiation pattern.”  However, it is unclear how the irradiation pattern element in the additional irradiation step can have a different shape, when there is no mention of changing the shape of “the at least one irradiation pattern element.”  Since there is no way of determining what causes the shape to be different, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.  This new rejection has been added based on the amended portion of the claim.
	Claim 24 recites “wherein dimensions of the additional irradiation pattern element of the additional irradiation pattern are the same as dimensions of the at least one irradiation pattern element of the main irradiation pattern, or the dimensions of the additional irradiation pattern element of the additional irradiation pattern are different from the dimensions of the at least one irradiation pattern element of the main irradiation pattern.”  However, it is unclear how the irradiation pattern element in the additional irradiation step can have different dimensions, when there is no mention of changing the dimensions of “the at least one irradiation pattern element.”  Since there is no way of determining what causes the dimensions to be different, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.  This new rejection has been added based on the amended portion of the claim.
	Claim 25 recites “wherein an orientation of the additional irradiation pattern element of the additional irradiation pattern is the same as an orientation of the at least one irradiation pattern element of the main irradiation pattern, or the orientation of the additional irradiation pattern element of the additional irradiation pattern is different from the orientation of the at least one irradiation pattern element of the main irradiation pattern.”  However, it is unclear how the irradiation pattern element in the additional irradiation step can have a different orientation, when there is no mention of changing the orientation of “the at least one irradiation pattern element.”  Since there is no way of determining what causes the orientation to be different, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.  This new rejection has been added based on the amended portion of the claim.
Claims 17-20, 22, and 26-35 are rejected based on their dependency to claim 16.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites the following:
“A method for additively manufacturing a three-dimensional object by a successive layerwise selective irradiation and a consolidation of build material layers, each build material layer of the build material layers comprises an irradiation area for the irradiation and the consolidation of a build material by an energy beam, the irradiation area being irradiated based on a main irradiation pattern for consolidating the irradiation area, the main irradiation pattern comprising a plurality of irradiation pattern elements being separately irradiatable or irradiated with the energy beam, the method comprising: irradiating in both a main irradiation step and an additional irradiation step at least one irradiation pattern element of the plurality of irradiation pattern elements for the irradiation area of the build material layer; inputting an amount of energy into the at least one irradiation pattern element in the main irradiation step; and inputting an amount of energy into the at least one irradiation pattern element in the additional irradiation step, the amount of energy input in the additional irradiation step differing from the amount of energy input in the main irradiation step; wherein the irradiating in both the main irradiation step and the additional irradiation step the at least one irradiation pattern element, provides overlapping irradiation to the at least one irradiation pattern element.”

The Specification discloses that “each irradiation pattern element has a specific shape, dimensions and orientation” (page 3).  Thus, claim 16 is interpreted such that “the at least one irradiation pattern element,” which is shared between the main irradiation step and the additional irradiation step, has the same “specific shape, dimensions, and orientation,” i.e. the geometrical relationship of the scanning pattern is the same in the two steps.
	Claim 22 recites the following:
“The method of claim 16, wherein the additional irradiation step is performed based on an additional irradiation pattern comprising an additional irradiation pattern element, the additional irradiation pattern element overlapping the at least one irradiation pattern element.”

In contrast to claim 16, where “the at least one irradiation pattern element” in the additional irradiation step is the same pattern as the main irradiation step, claim 22 is much broader in scope, using an additional irradiation step that is “based on an additional irradiation pattern comprising an additional irradiation pattern element.”  As a result, claim 22 does not further limit the subject matter of claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  This new rejection has been added based on the amended portion of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 21-25, 29-30, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (WO-2016128430-A1, referencing official foreign version for drawings and provided English translation for written disclosure).
Regarding claim 16, Bauer teaches a method for additively manufacturing a three-dimensional object by a successive layerwise selective irradiation and a consolidation of build material layers (“method for producing a layer or at least a partial area of a layer of a three-dimensional component by irradiating a layer of powder with a high-energy beam,” para 0003, page 1), each build material layer of the build material layers comprises an irradiation area (area 30, fig. 6a) for the irradiation and the consolidation (“solidified layer,” para 0016) of a build material by an energy beam (beam 3, fig. 6A), the irradiation area being irradiated based on a main irradiation pattern (portion of the trajectory 31 that is not along the curve, fig. 6a; the beam has an “oscillating movement,” para 0266) for consolidating the irradiation area (“solidified layer,” para 0016), the main irradiation pattern comprising a plurality of irradiation pattern elements (“swept over at least twice,” para 0131, page 23) being separately irradiatable or irradiated with the energy beam (“by the laser beam,” para 0131, page 23), the method comprising: 
irradiating in both a main irradiation step (portion of the trajectory 31 that is not along the curve, fig. 6a; the beam has an “oscillating movement,” para 0266) and an additional irradiation step (portion of the trajectory 31 that is along the curve, fig. 6a) at least one irradiation pattern element (fig. 6a) of the plurality of irradiation pattern elements for the irradiation area of the build material layer (multiple scans are taught in para 0131; fig. 6A shows a build layer and irradiation area 30); 
inputting an amount of energy into the at least one irradiation pattern element in the main irradiation step (“a power of more than 50 W,” para 0091); and 
inputting an amount of energy into the at least one irradiation pattern element in the additional irradiation step (construed as the power applied along the curve on the trajectory 31, fig. 6a), the amount of energy input in the additional irradiation step differing from the amount of energy input in the main irradiation step (“linear irradiation area 30 is moved along a ‘left curve,’ the power is reduced during the movement along the trajectory 31 in the positive X and Y direction and increased in the negative X and Y direction,” para 0267; changing the profile of the beam is taught in fig. 2 by using a wedge-shaped optical element); 
wherein the irradiating in both the main irradiation step and the additional irradiation step the at least one irradiation pattern element, provides overlapping irradiation to the at least one irradiation pattern element (“overlap by about 50% or more,” para 0131; construed such that the oscillating beam overlaps).
Bauer, fig. 6a:

    PNG
    media_image1.png
    672
    1104
    media_image1.png
    Greyscale

	Regarding claim 17, Bauer teaches wherein the amount of energy input into the at least one irradiation pattern element in the additional irradiation step (portion of the trajectory 31 that is along the curve, fig. 6a) is less than the amount of energy input (“linear irradiation area 30 is moved along a ‘left curve,’ the power is reduced,” para 0267) into the at least one irradiation pattern element in the main irradiation step (portion of the trajectory 31 that is not along the curve, fig. 6a).
	Regarding claim 18, Bauer teaches wherein a first irradiation parameter set is used for irradiating the at least one irradiation pattern element in the main irradiation step (portion of the trajectory 31 that is not along the curve, fig. 6a) and a further irradiation parameter set is used for irradiating the at least one irradiation pattern element in the additional irradiation step (portion of the trajectory 31 that is along the curve, fig. 6a; “the current power emitted by the beam source can also be changed or adjusted depending on the position of the high-energy beam in the processing field and thus depending on the current length and/or width of the beam profile,” para 0093; changing the beam profile, which is taught in fig. 2, is construed as the parameter that is changed).
	Regarding claim 21, Bauer teaches wherein the irradiating in the additional irradiation step (portion of the trajectory 31 that is along the curve, fig. 6a), irradiates an area larger or an area smaller than an area of the at least one irradiation pattern element (area that that is not along the corner of the trajectory 31, fig. 6a; see construed area below in fig. 6a, which shows a larger area).

Fig. 6a (annotated)

    PNG
    media_image2.png
    672
    1104
    media_image2.png
    Greyscale

Regarding claim 22, Bauer teaches wherein the additional irradiation step is performed based on an additional irradiation pattern (construed as the right beam, beam 30b, shown to the right in fig. 7b; the beam 30a is construed as the beam shown in fig. 6) comprising an additional irradiation pattern element (construed as the oscillating trajectories of the trajectory 31 shown in fig 6a), the additional irradiation pattern element overlapping the at least one irradiation pattern element (“two sections 30a, 30b partially overlap, namely in a region which accounts for approximately 10%,” para 0288).
	Regarding claim 23, Bauer teaches wherein a shape of the additional irradiation pattern element of the additional irradiation pattern (construed as the right beam, beam 30b, shown to the right in fig. 7b) is the same as a shape of the at least one irradiation pattern element of the main irradiation pattern (fig. 6b shows three beams, each having the same shape for their respective scanning paths; similarly, beam 30b, shown to the right in fig. 7b, is construed as having the same shape as beam 30a, fig. 7a), or the shape of the additional irradiation pattern element of the additional irradiation pattern is different from the shape of the at least one irradiation pattern element of the main irradiation pattern (not explicitly disclosed).
	Regarding claim 24, Bauer teaches wherein dimensions of the additional irradiation pattern element of the additional irradiation pattern (construed as the right beam, beam 30b, shown to the right in fig. 7b) are the same as dimensions of the at least one irradiation pattern element of the main irradiation pattern (fig. 6b shows three beams, each having the same dimensions for their respective scanning paths; similarly, beam 30b, shown to the right in fig. 7b, is construed as having the same dimensions as beam 30a, fig. 7a), or the dimensions of the additional irradiation pattern element of the additional irradiation pattern are different from the dimensions of the at least one irradiation pattern element of the main irradiation pattern (not explicitly disclosed).
	Regarding claim 25, Bauer teaches wherein an orientation of the additional irradiation pattern element of the additional irradiation pattern (construed as the right beam, beam 30b, shown to the right in fig. 7b) is the same as an orientation of the at least one irradiation pattern element of the main irradiation pattern (fig. 6b shows three beams, each having the same orientation for their respective scanning paths; similarly, beam 30b, shown to the right in fig. 7b, is construed as having the same orientation as the beam 30a, fig. 7a), or the orientation of the additional irradiation pattern element of the additional irradiation pattern is different from the orientation of the at least one irradiation pattern element of the main irradiation pattern (not explicitly disclosed).
	Regarding claim 29, Bauer teaches an apparatus for additively manufacturing a three-dimensional object (“processing machine for producing three-dimensional components,” para 0003) in accordance with the method of claim 16, the apparatus comprising: a build material application unit (“squeegee,” para 0235); an irradiation unit (irradiation device 1, fig. 4); and a control unit (control device 16, fig. 2).
	Regarding claim 30, Bauer teaches wherein the build material application unit (“squeegee,” para 0235) is configured to apply an amount of the build material (“Using a squeegee, a substance in powder form, for example a metal powder, can be removed from a storage container of processing machine 20,” para 0235) in a build plane (XY plane of powder layer 25, shown in fig. 6) for the selective irradiation (“selective laser sintering,” para 0005) and the consolidation of the build material to generate the build material layer (describing fig. 6a, “linear irradiation area 30 is produced, in which the powder layer 25 is melted,” para 0262).
	Regarding claim 32, Bauer teaches wherein the irradiation unit (irradiation device 1, fig. 4) comprises a beam generating unit (beam source, para 0091) configured to generate the energy beam (“for generating the high-energy beam,” para 0091). 
	Regarding claim 33, Bauer teaches wherein the energy beam is an electron beam or a laser beam (“laser source,” para 0091).
	Regarding claim 34, Bauer teaches wherein the apparatus is a selective laser sintering apparatus (“selective laser sintering,” para 0005), a selective laser melting apparatus (“laser melting (also: SLM),” para 0005), a selective electron beam melting apparatus (not explicitly disclosed), or a binder jetting apparatus (not explicitly disclosed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (WO-2016128430-A1, referencing official foreign version for drawings and provided English translation for written disclosure) as applied to claim 16 above.
Regarding claim 19, Bauer teaches the invention as described above but does not explicitly disclose wherein the amount of energy input into the at least one irradiation pattern element in the additional irradiation step does not result in the consolidation of the build material, the amount of energy input into the at least one irradiation pattern element in the main irradiation step does result in the consolidation of the build material.
However, in a different embodiment, Bauer teaches wherein the amount of energy input into the at least one irradiation pattern element in the additional irradiation step does not result in the consolidation of the build material (“to generate pre-heating and/or post-heating of a respectively irradiated partial area of the powder layer,” para 0051; pre-heating a partial area of the powder layer is construed as not resulting in the consolidation of the build material), the amount of energy input into the at least one irradiation pattern element in the main irradiation step does result in the consolidation of the build material (“the powder layer 25 is melted,” para 0262).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment of fig. 6a, to include, using a beam profile that preheats the manufactured component, in view of the teachings of Bauer, by using an additional step where the beam profile 6, 6’ is used to generate preheating that is reduced to 70% of the total power by varying the width of the beam profile, so that the heat required for the production process can be supplied effectively via the high-energy beam, for the advantage of omitting a carrier that supplies heat from below (paras 0081, 0122, and 0246).
Regarding claim 26, Bauer teaches the invention as described above but does not explicitly disclose wherein the additional irradiation step is a pre-heating step or a post-heating step in the embodiment referenced above. 
However, in a different embodiment, Bauer teaches wherein the additional irradiation step is a pre-heating step or a post-heating step (“Such a subdivision of the beam profile 6, 6′ in the second direction (Y-direction) can serve to generate preheating or postheating of the component 21 to be produced or of the powder layer 25,” para 0246). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment of fig. 6a, to include, using a beam profile that preheats or postheats the manufactured component, in view of the teachings of Bauer, by using an additional step where the beam profile 6, 6’ is used to generate preheating or postheating that is reduce to 70% of the total power by varying the width of the beam profile, so that the heat required for the production process can be supplied effectively via the high-energy beam, for the advantage of omitting a carrier that supplies heat from below (paras 0081, 0122, and 0246).
Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (WO-2016128430-A1, referencing official foreign version for drawings and provided English translation for written disclosure) as applied to claim 16 above and further in view of Herzog (WO-2008074287-A1, referencing official foreign version for drawings and provided English translation for written disclosure)
Regarding claim 20, Bauer teaches wherein the amount of energy input into the at least one irradiation pattern element in the additional irradiation step (portion of the trajectory 31 that is along the curve, fig. 6a) does result in the consolidation of the build material (“the powder layer 25 is melted,” para 0262), the amount of energy input into the at least one irradiation pattern element in the main irradiation step (portion of the trajectory 31 that is not along the curve, fig. 6a) does result in the consolidation of the build material (“the powder layer 25 is melted,” para 0262).  Bauer does not explicitly disclose the build material being consolidated with a first degree of consolidation, the build material being consolidated with a second degree of consolidation (although Bauer teaches postheating or reheating the powder, paras 0246 and 0250).
	However, in the same field of endeavor of additive manufacturing, Herzog teaches the build material being consolidated with a first degree of consolidation (“the edge areas of the individual sections are irradiated separately as a lattice structure and / or by overlapping several individual sections,” page 3, lines 84-86; construed such that energy is applied separately by the different groups and that the energy applied in the “white” field group for sections 4B, 4D, 4F, and 4H would achieve one degree of consolidation or density), the build material being consolidated with a second degree of consolidation (Herzog teaches that an overlap of the individual sections results in “a higher density...can be achieved by repeated or multiple energy,” page 2, lines 78-79 and page 5, lines 196-194; this higher density in the area between individual checkerboard sections is being construed as the second degree of consolidation claimed by the Applicant, who discloses “different densities” between the degrees of consolidation at the top of page 8 in the Specification).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bauer, to include irradiating overlaps of individual sections of powder, which result in higher densities, in view of the teachings of Herzog, by overlapping the oscillating trajectory of a beam path, as taught by Bauer, in order to generate higher densities, as taught by Herzog, so as to increase the density of a component layer by using a degree of overlap, for the advantage of using a simple, economical, and time saving method that introduces specific increases the density and thus positively influences the overall stability of a component layer (Herzog, page 3, lines 91-94 and page 3, lines 82-84).
	Regarding claim 27, Bauer teaches the invention as described above but does not explicitly disclose wherein a shape of the at least one irradiation pattern element of the main irradiation step is rectangular or square.
However, in the same field of endeavor of additive manufacturing, Herzog teaches wherein a shape of the at least one irradiation pattern element (examiner is construing the pattern energy inputs 3 in individual sections as the “at least one irradiation pattern element,” fig. 3) is rectangular (Herzog also teaches using rectangles in fig. 4) or square (fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bauer, to include irradiation scanning patterns made up of square and rectangular individual sections, as taught by Herzog, by scanning the powder layer 25, as taught by Bauer, in a chessboard manner, as taught by Herzog, in order to achieve greater component stability in a component by creating an overlap between the individual square and rectangular sections (Herzog, page 2, lines 64-77).
Claims 28, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied to claims 16 above and further in view of Fockele (US-20140332507-A1).
Regarding claim 28, Bauer teaches the invention as described above but does not explicitly disclose wherein the plurality of irradiation pattern elements of the irradiation area of the build material layer are categorized into categories based on structural properties of the three-dimensional object, wherein only a category of the categories of the plurality of irradiation pattern elements is irradiated in each the main irradiation step and the additional irradiation step.
However, in the same field of endeavor of producing a moulded body by building up layers of powdered material, Fockele teaches wherein the plurality of irradiation pattern elements (pattern of energy applied to X1 and X2, fig. 7) of the irradiation area (regions X1 and X2, fig. 7) of the build material layer (layer 34, fig. 7) are categorized into categories based on structural properties of the three-dimensional object (“measure of thermal conductivity,” para 0060) wherein only a category of the categories of the plurality of irradiation pattern elements is irradiated in each the main irradiation step (examiner is construing radiation of region X1 as the main irradiation step; “In region X1 the thermal conductivity of the surrounding region is the greatest and therefore in this region X1 the energy application per unit of time by the laser beam to the irradiation point is selected to be relatively high,” para 0061) and the additional irradiation step (examiner is construing radiation of region X2 as the additional irradiation step; “The regions X2, X3 and X4 are characterised by the thermal conductivity of the surrounding region which decreases in order, so that in a corresponding manner the energy application by radiation per unit of time to the radiation point is selected to be correspondingly lower,” para 0061; region X1 has a higher thermal conductivity than X2, para 0061;).  The advantage of using selective laser melting method for solidifying regions based on thermal conductivity, as taught by Fockele, in the additive manufacturing method, as taught by Bauer, is that the thermal conductivity of material that is already solidified differs significantly from powder that has not been solidified yet and because heat can dissipate more quickly in regions with higher thermal conductivity, applying a uniform amount of energy across materials that have been solidified combined with powder that has not been solidified will cause considerably varying temperatures, resulting in the formation of mechanical stresses in the moulded body and uneven shrinking processes (Fockele, para 0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bauer to include an application where applied energy is based on the thermal conductivity of the irradiated materials, in view of the teachings of Fockele, in order to vary the energy applied so as to avoid causing mechanical stresses and uneven shrinking processes to the moulded body that result when uniform energy is applied too materials that are partially solidified and partially unsolidified (Fockele, para 0010).
Fockele, fig. 7

    PNG
    media_image3.png
    262
    437
    media_image3.png
    Greyscale

	Regarding claim 31, Bauer teaches the invention as described but does not explicitly disclose wherein the build material application unit comprises a build material application element moveably supported within a process chamber of the apparatus (although Bauer teaches a “squeegee,” para 0235 and process chamber 27, fig. 4).
However, in the same field of endeavor of producing a moulded body by building up layers of powdered material, Fockele teaches wherein the build material application unit (support platform 14 and smoothing slide 16, fig. 1) comprises a build material application element (smoothing slide 16, fig. 1) moveably supported (double arrow over slide 16 in fig. 1) within a process chamber (processing chamber housing 8, fig. 1) of the apparatus.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bauer to include a support platform and a smoothing slide that applies powder to a layer, in view of the teachings of Fockele, in order to enable the additive manufacturing method taught by Bauer for constructing a 3D-manufactured object such that the building platform is lowered after the smoothing slide spreads a new amount of powder to form the next layer in order to additively manufacture a finished object (Fockele, para 0043).
Regarding claim 35, Bauer teaches the invention as described but does not explicitly disclose wherein the build material application unit comprises a build material application element configured to apply the build material to a build plane for generation of the build material layer, the build material applied to the build plane as a ceramic powder, a polymer powder, or a metal powder (although Bauer teaches “using a squeegee, a substance in powder form, for example a metal powder,” para 0235).
However, in the same field of endeavor of producing a moulded body by building up layers of powdered material, Fockele teaches wherein the build material application unit (support platform 14 and smoothing slide 16, fig. 1) comprises a build material application element (smoothing slide 16, fig. 1) configured to apply the build material to a build plane for generation of the build material layer (“a smoothing slide 16 is used for preparing and levelling a new layer of powder on the most recently irradiated powder layer, wherein the smoothing slide is moved horizontally over the support platform 14 at a vertical distance therefrom according to the desired thickness of the powder layer relative to the most recently irradiated layer,” para 0042), the build material applied to the build plane as a ceramic powder, a polymer powder, or a metal powder (“Various metals can be used as the powdered materials including e.g. steel, titanium, gold, tantalum etc. Ceramic powdered material or multi-component powder can also be used for selective laser melting,” para 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bauer to include a support platform and a smoothing slide that applies metal, ceramic, or multi-component powder to a layer, in view of the teachings of Fockele, in order to enable the additive manufacturing method taught by Bauer for constructing a 3D-manufactured object such that the building platform is lowered after the smoothing slide spreads a new amount of powder to form the next layer in order to additively manufacture a finished object (Fockele, para 0043).
	Response to Argument
Applicant's arguments filed 21 March 2022 have been fully considered but are moot because the arguments do not apply to the new rejections made with Bauer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        17 May 2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761